Citation Nr: 0900471	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation Benefits 
as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This case was previously before the Board in May 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2004.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was cardiopulmonary arrest, due 
to, or as a consequence of, multisystem organ failure, due 
to, or as a consequence of, metastatic breast cancer.

3.  At the time of the veteran's death, service connection 
was in effect for micronodular cirrhosis of the liver with 
ascites, evaluated as 100 percent disabling; and the 
residuals of fracture of the 3rd and 4th fingers of the right 
hand, evaluated as noncompensably disabling.

4.  The appellant and the veteran were married on July [redacted], 
2003.

4.  At the time of his death, the veteran and the appellant 
had been married for less than one year.


CONCLUSION OF LAW

The criteria for recognition as the veteran's surviving 
spouse for the purpose of entitlement to dependency and 
indemnity compensation benefits have not been met.  
38 U.S.C.A. §§ 101(c), 1102, 1304, 1310(a), 1318(b) (West 
2002); 38 C.F.R. §§ 3.1, 3.22, 3.50, 3.54, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; various statements by a private physician and 
minister; and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of entitlement to Dependency and 
Indemnity Compensation Benefits.

In that regard, in order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2008).  There are primary 
causes of death, which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ, and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).

The Board further observes that Dependency and Indemnity 
Compensation Benefits authorized by 38 U.S.C.A. § 1318 are to 
be paid to a deceased veteran's surviving spouse or children 
in the same manner as if the veteran's death were service 
connected when the following conditions are met:  (1) the 
veteran's death was not caused by his or her own willful 
misconduct; and (2) the veteran was in receipt of, or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for service-connected disablement that either:  (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  38 C.F.R. § 3.22 (2008).

Pursuant to applicable law and regulation, a "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j), which is to say, a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.50 (2008).

Death compensation may be paid to a surviving spouse who, 
with respect to date of marriage, could have qualified as a 
surviving spouse for death compensation under any law 
administered by the Department of Veterans Affairs in effect 
on December 31, 1957, or who was married to the veteran (1) 
before the expiration of 15 years after termination of the 
period of service in which the injury or disease which caused 
the veteran's death was incurred or aggravated, or (2) one 
year or more, or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. 
§ 3.54(b) (2008).

Dependency and Indemnity Compensation payable under 
38 U.S.C.A. § 1310(a) may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran:  (1) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or (2) for one year or more, or (3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304 (West 
2002); 38 C.F.R. § 3.54(c) (2008).

In the present case, a review of the record discloses that, 
at the time of the veteran's death on July [redacted], 2004, service 
connection was in effect for micronodular cirrhosis of the 
liver with ascites, evaluated as 100 percent disabling from 
April 10, 1987, and the residuals of fracture of the 3rd and 
4th fingers of the right hand, evaluated as noncompensably 
disabling from October 2, 1981.  According to the Certificate 
of Death, the immediate cause of the veteran's death was 
cardiopulmonary arrest, due to, or as a consequence of, 
multisystem organ failure, due to, or as a consequence of, 
metastatic breast cancer.

At the outset, the Board wishes to make it clear that the 
appellant's argument hinges not on the relative merits of her 
entitlement to service connection for the cause of the 
veteran's death, or for Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b), but 
rather on her status as the veteran's "surviving spouse."

In that regard, a review of the veteran's claims file shows 
that a marriage license was issued to the veteran and the 
appellant on June 24, 2003.  That same document indicates 
that the veteran and the appellant were married on July [redacted], 
2003, slightly less than one month later.  As noted above, 
the veteran died on July [redacted], 2004, less than one year after 
his marriage to the appellant, thereby preventing her 
recognition as the veteran's "surviving spouse" for VA 
Dependency and Indemnity Compensation purposes.

The appellant argues that her date of marriage to the veteran 
was originally to have been June [redacted], 2003, the date of the 
issuance of the Marriage License, but that the ceremony was 
delayed until July [redacted] due to the veteran's need for 
emergency surgery for breast cancer (on June 26, 2003).  
Under the circumstances, it is argued, the "one-year rule" 
should be modified, and Dependency and Indemnity Compensation 
Benefits awarded.

The Board notes that, in correspondence of November 2004, the 
clergyman who performed the veteran's and appellant's 
marriage ceremony wrote that, when the veteran and the 
appellant first came to him, they expressed their intention 
to get married, and had set a date "for October 2003 for the 
ceremony."  Apparently, with the veteran's diagnosis of 
metastatic ductal breast cancer, the wedding ceremony 
scheduled for October 2003 was "moved up" to July [redacted] of 
that same year.  However, there is no indication, based on 
the evidence of record, that the appellant and the veteran 
intended to be married as early as June [redacted], 2003, the date of 
the issuance of the Marriage License.  Significantly, in 
correspondence of July 2005, one of the veteran's private 
physicians indicated that, following the veteran's surgery on 
June 26, 2003, the earliest date that arrangements for a 
"proper church wedding" could be made was July [redacted], 2003.

Based on the aforementioned, it is clear that the appellant 
was married to the veteran for a period of slightly less than 
one year, thereby barring her recognition as the veteran's 
"surviving spouse" for VA benefits purposes.  While the Board 
sympathizes with the appellant's predicament, on the point in 
question, the law is clear.  The Board is cognizant of the 
veteran's honorable service.  The Board is bound in its 
decisions, however, by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).  Accordingly, under the 
circumstances, entitlement to Dependency and Indemnity 
Compensation Benefits as the veteran's surviving spouse must 
be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in September and December 
2004.  In those letters, VA informed the appellant of the 
evidence and information necessary to substantiate a claim 
for Dependency and Indemnity Compensation, as well as the 
requirements for recognition as the veteran's "surviving 
spouse."  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the appellant had a full 
understanding and/or actual knowledge of the elements 
required to prevail on her claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that it had a duty to obtain any records held by 
any Federal agency.  It also informed her that, on her 
behalf, VA would make reasonable efforts to obtain records 
which not held by a Federal agency, such as records from 
private doctors and hospitals.  Finally, the RO informed the 
appellant that she could obtain private records herself and 
submit them to VA.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Dependency and Indemnity Compensation Benefits as the 
veteran's surviving spouse are denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


